PER CURIAM.
The petition for writ of certiorari reflected apparent jurisdiction in this Court. We issued the writ and have heard oral argument of the parties. After hearing argument and upon consideration of the petition and cross-petition of Respondent Essie G. Kurz, and upon further consideration of the matter, we have determined that the cited decisions present no direct conflict as required by Article V, Section 4, Florida Constitution, F.S.A. Therefore, the petition and the cross-petition are denied and the writ discharged.
It is so ordered.
THORNAL, C. J., and THOMAS, O’CONNELL, ERVIN and HOBSON (Ret.), JJ., concur.
CALDWELL, J., dissents with opinion.
DREW, J., dissents and agrees with CALDWELL, J.